DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Billmaier et al., US 20140358938 (hereinafter Billmaier), in view of Broadhurst, US 9521186 (hereinafter Broadhurst)

As per claim 1, A method, comprising: (Billmaier discloses) comparing, by a computing system, a first hash with a second hash, the first hash generated by a client device using a first section of a file at the client device and the second hash generated using first data stored by the computing system; (Billmaier [claim 1]: “determining, by a server, whether a first file stored on a first computing device matches a second file stored on the server by comparing a first hash value computed for a first portion of the first file to a second hash value computed for the first portion of the second file”)

(With respect to claim 1, Billmaier does not explicitly disclose) and generating, by the computing system and in response to a match between the first and second hashes, a copy of the file with use of the first data to avoid delay caused by upload of the first section of the file from the client device. 
However, Broadhurst  in column 2 lines 25-43 teaches a method of generating for a current portion (i.e., “generating, by the computing system ... a copy of the file with use of the first data”) of a file, except for the first portion in a file wherein a first hash summarizing the state of the file up to, but not including the current portion (i.e., “use of the first data to avoid” as claimed) (Broadhurst, col.2 lines 26-30: “a method for file transfer over a messaging infrastructure, comprising: dividing a file into multiple portions; generating for a current portion of a file, except for the first portion in a file: a first hash summarizing the state of the file up to, but not including, the current portion”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Broadhurst into the system of Billmaier for the advantageous purpose of enhance system performance by identifying only missing portions of the file and transferring them from the client device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Broadhurst into the system of Billmaier because, they are analogous art as being directed to the same field of endeavor, the system and method of hash-based file transfer. (See Billmaier [0009] lines 1-4, Broadhurst col. 1, lines 5-10)

As per claim 2, The method of claim 1, further comprising: (Billmaier does not explicitly disclose) receiving, by the computing system from the client device, a second section of the file; and using, by the computing system, the second section in generating the copy of the file.  
However, Broadhurst teaches a step for identifying the file portion belongs to a given file by determining whether the first hash matches the second hash of a previous received file portion (Broadhurst US 9521186 [claim 1] “determining, at the target computing device, whether the file portion belongs to a given file by determining whether the first hash matches the second hash of a previous received file portion and determining whether a file size is equal to or greater than a size prior to a current portion and less than a size after adding the current portion.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Broadhurst with Billmaier for the advantageous purpose of identifying the remaining part of file sections to be downloaded rather than requesting entire portion of file, resulting saving network bandwidth and improving system performance.

As per claim 3, The method of claim 2, wherein: (Billmaier discloses) the computing system receives the second section from the client device through a first connection between the client device and the computing system; and the computing system receives the first hash from the client device through a second connection between the client device and the computing system.  
(Billmaier US 20140358938 [claim 12] “receive the content portion of the one of the files previously stored on the computing device that has correspondence to the content portion of the content file from a second client device not associated by common ownership with the first client device.”)

As per claim 4, The method of claim 1, further comprising: (Billmaier discloses) receiving, by the computing system from the client device, a third hash generated by the client device using a second section of the file; determining, by the computing system, that a match for the third hash has not been found among hashes stored by the computing system; receiving, by the computing system from the client device, the second section of the file; and using, by the computing system, the received second section of the file in generating the copy of the file.  (Billmaier [0011] “The hash values may be based on a hash of the encoded symbols of the files (e.g., MP3 encoded, MPEG-4 encoding, etc.). If the hash value comparison fails to identify a matching file on the storage system, then a fingerprint of the content portion (e.g., the audio or video portion) of the user owned file may be compared to the fingerprints licensed master files stored on the distributed storage system.”)

As per claim 5, The method of claim 1, further comprising: (Billmaier discloses) receiving, by the computing system from the client device, an indicator of a location of the first section within the file; and using, by the computing system, the indicator to determine a location of the first data within the copy of the file.  (Billmaier [0031] “In block 308, if the server system 102 identifies a hash match for the content portion of the file 126, then, the server system 102 may store information indicating such a match has been identified, information identifying the file 126, information identifying the hash value of the whole file 126 and/or the content portion of the file 126, and information indicating which file stored on the server system 102 includes a content portion that hashes to a value matching the content hash value of the file 126.”)

As per claim 6,	The method of claim 1, further comprising: (Billmaier discloses) dividing, by the computing system, one or more files stored by the computing system into a plurality of file sections, at least one of the plurality of file sections including the first data;  
(Billmaier [0035] “If the hash or fingerprint comparisons successfully identify a match, then the server system 102 need not upload and/or store the content portion and/or header portions of the file 126 of the computing device 120. Instead, the server system 102 identifies the portions of a file already stored among the files 110 as downloadable to the computing devices 120-122 when file 126 is requested by the computing devices 120 or 122. Thus, the server system 102 saves the network bandwidth and/or storage space that would have been used to transfer and/or store the file 126.”)

(Billmaier discloses) generating, by the computing system and using the plurality of file sections, a plurality of hashes including the second hash; and storing, by the computing system, information mapping the plurality of file sections to the plurality of hashes in a hash table stored by the computing system.  (Billmaier [0018] “The hash map 108 includes hash values computed for each of the files 110. The hash values are computed by applying a hash function to at least a portion (e.g., a content portion) of each of the files 110. In some embodiments, the hash map 108 includes a hash value for the content portion of each file and a hash value for the entirety of each file (e.g., the header and content portions of each file).”)

As per claim 7, The method of claim 1, further comprising: (Billmaier does not explicitly disclose) receiving, by the computing system from the client device, a first plurality of sections of the file; receiving, by the computing system from the client device, a first plurality of hashes generated by the client device using a second plurality of sections of the file, the first plurality of hashes matching a second plurality of hashes stored by the computing system and generated by the computing system using second data stored by the computing system; and generating, by the computing system, the copy the file using the first plurality of sections of the file and the second data.  (Broadhurst [abstract] “The method includes dividing a file into multiple portions. The method includes generating for a current portion of a file, except for the first portion in a file, a first hash summarizing the state of the file up to, but not including, the current portion and a second hash summarizing the state of the file up to and including the current portion. The method includes sending the first and second hashes with the file portion. The second hash may be used at a target for comparing to a first hash of a subsequent file portion, for example, by recreating the second hash from the current state of the received file on the target.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Broadhurst into the system of Billmaier for the advantageous purpose of saving the network bandwidth and improving system performance by identifying only missing portions of the file to be transferred.

As per claim 8, The method of claim 7, further comprising: storing, by computing system, (Billmaier discloses) mapping information in a hash table, the mapping information mapping the second plurality of hashes to portions of the second data; identifying, by the computing system, the second plurality of hashes by searching the hash table for matches of the first plurality of hashes; and identifying, by the computing system, the portions of the second data using the mapping information stored in the hash table. (Billmaier [0019] “The file management system 130 includes instructions that are executed by the processor(s) 104 to manage the files 110, compute the hash values of the hash map 108, and transfer files to and/or from the computing devices 120-124. The file management system 130 applies the hash map 108 to determine whether a file 126 stored on one of the computing devices 120-124 is among the files 110 stored by the server system 102.”)

As per claim 9, A method, comprising: sending, by a client device to a computing system, (Billmaier discloses) a first hash generated by the client device using a first section of a file at the client device; receiving, by the client device from the computing system, an indication that the first hash matches a second hash stored by the computing system, the second hash having been generated using first data stored by the computing system; (Billmaier [claim 1] “determining, by a server, whether a first file stored on a first computing device matches a second file stored on the server by comparing a first hash value computed for a first portion of the first file to a second hash value computed for the first portion of the second file; determining, by the server”)

(Billmaier does not explicitly disclose) and refraining, by the client device and based at least in part on the received indication, from sending a copy of the first section of the file to the computing system for inclusion in a copy of the file generated by the computing system.  
However, Broadhurst discloses a method of dividing the file into multiple portions and transferring the each with hash to the target (Broadhurst col. 2, lines 36-43: “a source for sending a file, including: means for dividing the file into multiple portions; means for generating for a current portion of a file, except for the first portion in a file: a first hash summarizing the state of the file up to, but not including, the current portion; a second hash summarizing the state of the file up to and including the current portion; and means for transferring the first and second hashes with the file portion to a target.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Broadhurst into the system of Billmaier for the advantageous purpose of saving the network bandwidth and improving system performance by identifying only necessary portions of the file to be transferred.

As per claim 10, The method of claim 9, further comprising: (Billmaier discloses) sending, by the client device to the computing system, a second section of the file for inclusion in the copy of the file.  (Billmaier [abstract] “Based on the comparing, the server determines whether to upload the first portion of the file. The server uploads second portion of the file. The server generates the file for download by appending the first portion of the file stored on the server to the second portion of the file uploaded from the computing device.”)

As per claim 11, The method of claim 9, further comprising: sending, by the client device to the computing system, (Billmaier does not explicitly disclose) an indicator of a location of the first section within the file for use by the computing system in generating the copy of the file.  
However, Broadhurst teaches that the first state indicating a state of the file that is required in order to add the current one of the portions (i.e., “an indicator of a location of the first section within the file”) to the file when recreating the file at a target computing device (Broadhurst [claim 1]: “the header of a message for the first portion includes a hash for the first portion included in the message for the first portion, and the header of a message for any subsequent portion includes two different hashes, a first hash summarizing a first state of the file up to, but not including, a current one of the portions included in the message, the first state indicating a state of the file that is required in order to add the current one of the portions to the file when recreating the file at a target computing device”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Broadhurst with the combined system of Billmaier for the advantageous purpose of saving system resources and improving performance by identifying and requesting only missing portions of the file to be received from the remote system.

As per claim 12, The method of claim 9, further comprising: sending, by the client device to the computing system, a first plurality of sections of the file; sending, by the client device to the computing system, a first plurality of hashes generated by the client device using a second plurality of sections of the file; receiving, by the client device from the computing system, one or more messages indicating that the first plurality of hashes match a second plurality of hashes stored by the computing system and generated using second data stored by the computing system; and receiving, by the client device from the computing system, an indication that the computing system has generated the copy of the file using the first plurality of sections of the file and the second data.  

Claim 12 is analogous to Claim 7 and is rejected under the same rationale as indicated above.

As per claim 13,  The method of claim 9, further comprising: sending, from the client device to the computing system, a third hash generated by the client device using a second section of the file; receiving, by the client device from the computing system, a message that a match for the third hash has not been found among hashes stored by the computing system; and sending, from the client device to the computing system, the second section of the file for inclusion in the copy of the file.  

Claim 13 is analogous to Claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, A computing system, comprising: at least one processor; and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the computing system to: compare a first hash with a second hash, the first hash generated by a client device using a first section of a file and the second hash generated using first data stored by the computing system, and generate, in response to a match between the first and second hashes, a copy of the file with use of the first data to avoid delay caused by upload of the first section of the file from the client device.  

Claim 14 is analogous to Claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, The computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to: receive, from the client device, a second section of the file; and use the second section in generating the copy of the file. 

Claim 15 is analogous to Claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 16,  The computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to: receive, from the client device, a third hash generated by the client device using a second section of the file; determine that a match for the third hash has not been found among hashes stored by the computing system; receive, from the client device, the second section of the file; and use the second section in generating the copy of the file.  

Claim 16 is analogous to Claim 2, 15 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 17, The computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to: receive, from the client device, an indicator of a location of the first section within the file; and use the indicator to determine a location of the first data within the copy of the file.  

Claim 17 is analogous to Claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 18,  The computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to: divide one or more files stored by the computing system into a plurality of file sections, at least one of the plurality of file sections including the first data; generate, using the plurality of file sections, a plurality of hashes including the second hash; and store information mapping the plurality of file sections to the plurality of hashes in a hash table stored by the computing system. 
Claim 18 is analogous to Claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per Claim 19, The computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to: receive, from the client device, a first plurality of sections of the file; receive, from the client device, a first plurality of hashes generated by the client device using a second plurality of sections of the file, the first plurality of hashes matching a second plurality of hashes stored by the computing system and generated by the computing system using second data stored by the computing system; and generate the copy the file using the first plurality of sections of the file and the second data.  

Claim 19 is analogous to Claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 20,  The computing system of claim 19, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to: store mapping information in a hash table, the mapping information mapping the second plurality of hashes to portions of the second data; identify the second plurality of hashes by searching the hash table for matches of the first plurality of hashes; and identify the portions of the second data using the mapping information stored in the hash table. 

Claim 20 is analogous to Claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

UPDATING A FILE USING DIFFERENCES AND FILE FORMAT THEREFOR (Clark, US 2009/0271779) - A method for updating a local file and format for the local to be updated is described. An update file, which is a newer version of the local file, is accessible from a server over a network.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/
Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154